In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00314-CV
     ___________________________

 IN RE JOHN S. VANDERBOL III, Relator




             Original Proceeding
        Trial Court No. CV16-00095


   Before Walker, Gabriel, and Pittman, JJ.
     Per Curiam Memorandum Opinion
                             MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and first

amended emergency motion to stay and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and first amended emergency

motion to stay are denied.

                                                   Per Curiam

Delivered: October 8, 2018




                                         2